Citation Nr: 0804648	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-14 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement service connection for diabetes mellitus.

2.  Entitlement service connection for peripheral neuropathy.

3.  Entitlement service connection for hypertension.

4.  Entitlement service connection for stroke residuals.

5.  Entitlement service connection for myocardial infarction 
residuals.

6.  Entitlement service connection for chronic 
gastrointestinal disorder, manifested by diarrhea.

7.  Entitlement service connection for hearing loss.

8.  Entitlement service connection for a right inguinal 
hernia.

9.  Entitlement service connection for a back disability.

10.  Entitlement service connection for residuals of right 
knee surgery.

11.  Entitlement service connection for arthritis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from December 1966 to 
September 1970.  He had additional unverified periods of 
reserve service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

On August 16, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), which reversed a decision 
of the Board that had denied service connection for 
disabilities claimed as a result of exposure to herbicides 
(including the dioxin in Agent Orange).  VA disagrees with 
the Court's decision in Haas and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  To avoid burdens on 
the adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of VA imposed a temporary 
stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.  The veteran's claims for service connection for 
diabetes mellitus and peripheral neuropathy are subject to 
this stay, and the adjudication therefore must be deferred.

The issues of entitlement to service connection for 
hypertension, myocardial infarction residuals, and stroke 
residuals are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's single episode of diarrhea in service was 
acute and transitory, and a continuing disability was not 
then present.  A chronic gastrointestinal disability was not 
manifested during service, and is not attributable to any 
event during service.

2.  Competent medical evidence of a current hearing loss 
disability for VA disability purposes is not of record, or in 
the alternative, with regard to the left ear, the veteran's 
hearing loss did not manifest in service, to a compensable 
degree within one year after his separation from service, nor 
is it in any way related to any event of service.  

3.  The veteran has not submitted or identified competent 
medical evidence of a nexus between his right inguinal hernia 
and active service.  

4.  The veteran has not submitted or identified competent 
medical evidence of a nexus between his current cervical and 
lumbar spine disabilities and active service.

5.  The veteran has not submitted or identified competent 
medical evidence of a nexus between right knee surgery 
residuals and active service.

6.  There is no competent evidence which shows that the 
veteran had arthritis in any joint while in service, within a 
year after service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder, manifested by diarrhea, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The veteran's claimed hearing loss disability was not 
incurred in or aggravated by active service, nor may in-
service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).

3.  A right inguinal hernia was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

4.  A back disability was not incurred in or aggravated by 
active service, nor may in-service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Right knee surgery residuals were not incurred in or 
aggravated by active service, nor may in-service incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

6.  The veteran's claimed arthritis was not incurred in or 
aggravated by active service, nor may in-service incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  

Service incurrence will be presumed for certain chronic 
diseases, such as arthritis or organic disease of the nervous 
system, if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Regarding the veteran's service in the National Guard, a 
veteran is a person who served in the active military, naval, 
or air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).  INACDUTRA includes duty (other than full-time duty) 
performed by a member of the National Guard of any State, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 C.F.R. § 3.6(d)(4) 
(2006).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Analysis

 gastrointestinal disorder

The veteran contends that he currently has a gastrointestinal 
disorder that began in service.  A review of the competent 
and credible evidence of record, however, fails to show that 
service connection is warranted.

The veteran's service medial records (SMRs) fail to reveal 
any significant ongoing gastrointestinal problems other than 
a single episode of diarrhea during service, which did not 
result in a diagnosis of chronic disability.  See Clyburn v. 
West, 12 Vet. App. 296, 301 (1999).  As such, his SMRs 
militate against a finding that a gastrointestinal disorder 
had its onset during service.  

Further, there are no objective clinical findings or 
competent medical opinions of record indicating that the 
veteran has had continuing disabling symptomatology as a 
result of the in-service episode.  To the contrary, in March 
1982, at his enlistment examination for the Army National 
Guard, clinical evaluation of all major body systems, to 
include the abdomen, was within normal limits.  Also given 
the opportunity to identify any history or symptoms 
associated with the in-service episode, the veteran reported 
no pertinent complaints.  During subsequent National Guard 
examinations in 1986, 1991, and 1995 the veteran repeatedly 
denied problems with indigestion or stomach, liver or 
intestinal trouble.  

In addition to the foregoing, the extensive remaining post-
service evidence, consisting of private and VA medical 
records as well as multiple duplicates of SMRs merely show 
treatment for various disorders, but do not reference service 
or any event of service.  These records show the veteran has 
been diagnosed and/or treated for viral intestinal infection, 
sigmoid colitis, diverticulosis, and colon polyps.  As noted, 
the pertinent records are dated in or after 2003 and do not, 
in any way, suggest that the symptomatology originated during 
military service and no physician has specifically related 
the diagnosed disorders to service.  

The presence of gastrointestinal problems in 2003, more than 
30 years after he completed service in 1970 leaves a 
significant gap between service separation and the initial 
confirmation of the disability, with no clinical support for 
acute or inferred manifestations or continued symptoms.  
Evidence of a prolonged period without medical complaint can 
be considered as a factor, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  In addition, the record is negative 
for a medical opinion linking the claimed disabilities to 
military service.  See Hickson, supra.

Based on the aforementioned, the Board finds that the 
evidence preponderates against the veteran's claim and is not 
in equipoise.  The matter is denied. 




hearing loss

The veteran also seeks service connection for hearing loss.  
He maintains that he was exposed to excessive noise from 
aircraft while on active duty.

It is noted that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Further, the Court has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels, and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  Hensley v. Brown, supra, at 160.  

With regard to this matter, the Board finds that the 
competent and credible evidence weighs against the veteran's 
claim.  Initially, the Board notes that competent medical 
evidence of a current hearing loss disability for VA 
disability purposes is not of record.  Or, in the 
alternative, with regard to the left ear, even if assuming 
that hearing loss is present, the competent and credible 
evidence fails to show that the veteran's hearing loss began 
in service, manifested to a compensable degree within one 
year after his separation from service, or is in any way 
related to any event of service.

In fact, the SMRs are negative for hearing loss as defined by 
VA regulation.  The SMRs contain a June 1968, audiometric 
examination report, which shows pure tone thresholds in the 
right ear were -5(10), -5(5), -5(5), -10(0), 5(0) and -5(5) 
decibels, respectively, at 500, 1,000, 2,000, 4,000 and 6,000 
Hertz.  The thresholds in the left ear at the same 
frequencies were -5(10), -5(5), 5(5), -5 (5), 5(0), and -5(5) 
decibels, respectively.  (The numbers in parentheses 
represent conversion of ASA units to ISO units in effect on 
and after November 1, 1967).  

Thereafter the record is silent with regard to any complaints 
of or findings associated with hearing loss.  Thereafter, it 
appears that audiological testing conducted between the time 
of the veteran's National Guard service between 1982 and 
1995, reflects that the veteran's hearing acuity showed a 
slight downward shift, but was still within normal limits, in 
all frequencies except 4000 hertz in the left ear in April 
1991, which appears to be attributed to an episode of serous 
otitis media.  However, when tested several years later in 
May 1995, an audiogram revealed puretone thresholds in the 
right ear of 5, 5, 5, 20, 25, and 20 decibels at 500, 1,000, 
2,000, 3,000, 4,000 and 6,000 Hz.  The thresholds in the left 
ear at the same frequencies were 5, 10, 10, 30, 35, and 30.  
The examiner noted mild high frequency hearing loss 
bilaterally.  In spite of the examiner's assessment, as 
previously noted, the veteran's puretone threshold levels for 
the right ear are not considered disabling as proscribed by 
VA regulation.  Further, with respect to the left ear, even 
if assuming a disability is present, there is no competent or 
credible evidence showing that the veteran's decreased 
hearing began as a result of any acoustic trauma incurred 
while in the National Guard or from any event of active duty 
service, which was more than 20 years earlier.  

In addition to the foregoing, the Board notes that the 
current post-service treatment records in this case are 
notably negative for medical evidence documenting any 
complaints, findings or diagnosis pertaining to hearing loss 
of either the right or the left ear.  Thus, the evidence 
weighs against the veteran's claim in this regard as well.

While the Board is aware of the veteran's appellate 
assertions, the competent and credible evidence strongly 
indicates that a current disability is not present, and in 
the alternative, even if a disability is present in the left 
ear, the competent and credible evidence establishes that a 
hearing disability was not present at any time during active 
duty service, within a year thereafter, and that a hearing 
disability is not in any way related to the veteran's active 
duty service.  The competent and credible evidence also 
establishes that the veteran did not incur any acoustic 
trauma during his National Guard service.  

The evidence weighs against the veteran's claim and is not in 
equipoise.  Thus, this matter is denied.

right inguinal hernia, back disability, and
right knee surgery residuals 

In this case the veteran maintains that a right inguinal 
hernia, back disability, and a right knee disability had 
their onset during military service as a result of heavy 
lifting.  Because these claims involve similar issues and 
evidence, and as similar legal principles apply, the Board 
will address them in a common discussion.  

The SMRs are entirely negative for evidence of complaints 
associated with a hernia and fail to reveal any significant 
back or right knee disabilities.  The veteran did not 
indicate a specific injury during service, and none is 
documented in the SMRs.  Moreover, no pertinent complaints or 
findings specific to the back or lower extremities were 
recorded at the time of separation from active duty in 1970.  
Rather, the medical evidence tends to establish that the 
veteran developed a right inguinal hernia, a back disability 
and right knee disability many years after his separation 
from active service.  

At his enlistment examination for the Army National Guard in 
March 1982, clinical evaluation of all major body systems, to 
include the abdomen, spine, and lower extremities, was within 
normal limits.  During subsequent National Guard examinations 
in 1986 and 1991, the veteran specifically denied problems 
with trick or locked knee.  These records also show the only 
reference to a back problem was by self-report during a 1991 
examination.  In 1995, physical examination of the spine was 
normal and he denied a recurrent back problem.  At that time, 
the examiner also noted the veteran's history of right 
inguinal hernia repair in 1994, but provided no further 
elaboration or summary.  That is, there is no indication of 
record suggesting that the veteran's disorder occurred as a 
result of any injury sustained while on duty with the 
National Guard.

The remaining treatment reports, dated between 1995 and 2007, 
show that the veteran began fairly regular treatment for low 
back pain in October 1991 which was attributed to a work-
related injury while shoveling lime sludge.  The veteran 
indicated that it was a recurring problem for years and that 
he had initially injured his back 15 years prior.  Radiology 
reports dated in April 1997 show disc degenerative changes 
and spondylosis at C5-6 and multilevel disc degenerative 
changes and spondylosis of the lumbar spine.  The remaining 
records show the veteran was most recently treated for back 
pain in January 2003 after canoeing.  A private treatment 
record dated in March 2003 shows the veteran's history was 
significant for hernia, but the physician did not indicate a 
recurrence of the hernia or specifically relate the previous 
hernia to service.  Likewise, with the exception of an 
isolated reference in March 2003 to a history of right knee 
surgery, the vast majority of post-service treatment reports 
are notably negative for medical evidence documenting any 
complaints, findings or diagnoses pertaining to a chronic 
right knee disorder.  

As demonstrated above, the veteran has not brought forth any 
competent and credible evidence that would establish a nexus 
between his current disabilities and military service, and no 
examiner has suggested that they first began during military 
service, or within a year thereafter.  Nor is there any 
evidence suggesting that any disability began as a result of 
any National Guard training.  See Hickson, supra.  The 
absence of evidence of a right inguinal hernia, a back 
disability or right knee disability in the SMRs or of 
persistent symptoms of such disorders between separation from 
service along with the first evidence of them decades later 
constitutes negative evidence tending to disprove the 
assertion that the veteran was disabled from any disease or 
injury during his service or National Guard training.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  

Thus, the competent evidence in this case does not provide a 
basis for favorable action on the veteran's claims.  The 
claims are denied.

arthritis

A fundamental element of a claim for service connection is 
competent evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court has noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  

The veteran asserts that he is entitled to service connection 
for arthritis; however, the medical evidence of record does 
not establish that he currently has this disability.  In this 
case SMRs fail to reveal any significant injury to the 
veteran and are likewise negative for evidence of arthritis 
in any joint.  As a result, the SMRs do not show evidence of 
a chronic disease process.  See Clyburn v. West, 12 Vet. App. 
296, 301 (1999).  The paucity of in-service evidence of 
arthritis is not, however, the only shortcoming in this 
claim, for nowhere, in this voluminous body of evidence, is 
there any competent medical diagnosis or X-ray documentation 
of arthritis in any joint.  

While the Board does not dispute that the veteran may 
experience various symptomatology, there is no objective 
clinical confirmation that he has from arthritis.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service 
connection may not be granted for symptoms unaccompanied by a 
diagnosed disability).  Under these circumstances, there is 
no basis on which to grant service connection.   




Conclusion

Finally, the veteran presented testimony at a RO hearing in 
June 2006 about the onset and severity of his claimed 
disabilities.  He essentially reiterated previously submitted 
information concerning his in-service treatment as well as 
symptoms consistent with complaints made during the course of 
the appeal.  He gave essentially similar testimony at a 
Travel Board hearing in July 2007.  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medicine or science, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (holding that a lay witness can provide an 
"eye-witness" account of visible symptoms, but cannot offer 
evidence that requires medical knowledge, such as causation 
or etiology of a disease or injury.).  No additional post-
service medical records that discuss the etiology of the 
veteran's claimed disabilities have been obtained and 
associated with the claims folder.  Thus, the competent 
evidence in this case does not provide a basis for favorable 
action on the veteran's claims.  

At this time, the Board acknowledges that the veteran was not 
examined for the purpose of addressing his service connection 
claims; however, given the facts of this case VA examinations 
are not required.  Specifically, under the statute, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  

In this case, there is no credible, competent evidence 
indicating that the claimed gastrointestinal disorder, right 
inguinal hernia, hearing loss, right knee surgery residuals, 
back disability or arthritis may be associated with service.  
Instead, it is clear upon review of the record that the 
veteran developed the claimed disabilities many years after 
separation from active military service and that they are not 
related to any event of service.  The record also establishes 
that his disorders, if present, were not sustained while on 
any active or inactive duty for training.  Because the 
evidence of record is sufficient to make a decision in this 
case, VA is not required to provide the veteran with a 
medical examination absent a showing by the veteran of a 
current disability and an indication of a causal connection 
between the claimed disability and service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

A preponderance of the evidence weighs against the claims, 
and there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect). 

In letters dated in August 2003, December 2003, and April 
2004, the RO informed the veteran of its duty to assist him 
in substantiating his claims under the VCAA, and the effect 
of this duty upon his claims.  

The letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, VA and non VA treatment 
reports, and VA examinations are of record.  The veteran also 
had an additional 30 days to submit any additional evidence 
that he deemed pertinent.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection or increased ratings are 
awarded.  However, in this case since the claims in question 
are being denied, such matters are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible and no further assistance to the veteran in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duties to notify and assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement service connection for chronic gastrointestinal 
disorder, manifested by diarrhea is denied.

Entitlement service connection for hearing loss is denied.

Entitlement service connection for a right inguinal hernia 
residuals is denied.

Entitlement service connection for a back disability is 
denied.

Entitlement service connection for residuals of right knee 
surgery is denied.

Entitlement service connection for arthritis is denied.  


REMAND

The veteran claims that his hypertension, myocardial 
infarction residuals and stroke residuals are caused or 
aggravated by his service-connected PTSD.  38 C.F.R. § 3.310 
(2007).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that 38 C.F.R. § 3.310(a) authorizes a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the extent of 
additional disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability).  Accordingly, a definitive medical opinion 
regarding the etiology of the veteran's claimed disabilities 
and/or whether there has been a measurable permanent increase 
of his non-service-connected hypertension, myocardial 
residuals and stroke residuals, caused by the service-
connected PTSD, is needed. 

The Board further notes that 38 C.F.R. § 3.310 has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310(b) (2007)).  An assessment of the claim with 
consideration of the regulatory amendment with regard to 
these matters is needed.

In addition, review of the record indicates that the veteran 
has not been sent the necessary VCAA notice as it relates 
directly to his claim for secondary service connection.  The 
Board notes that the RO sent the veteran letters in 2003 and 
2004, which generally advised him of the evidence/information 
required to substantiate a claim for entitlement to service 
connection.  He has not been specifically informed of the 
type of information or evidence necessary to substantiate a 
claim of service connection on a secondary basis, which 
differs from the usual service connection claim.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the service connection claims on appeal have not been 
accomplished.  To ensure that all due process requirements 
are met the veteran must be apprised of all of the applicable 
provisions of the VCAA including what evidence would 
substantiate his specific claim and the division of 
responsibility for obtaining specific substantiating 
evidence.  See, e.g., 38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A general letter 
addressing these provisions is not sufficient.  The letter 
must be very specific as to what evidence VA has and exactly 
what evidence the veteran needs to provide.  




Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to 
substantiate a claim and the relative 
duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document 
that satisfies VCAA notice); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 
C.F.R. § 3.159 notice); and Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim).  A general 
form letter, prepared by the AMC/RO, not 
specifically addressing the disabilities 
and entitlement at issue, is not 
acceptable.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his hypertension, 
myocardial infarction and stroke 
residuals, or to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform him and request 
that he obtain and submit it.

3.  Then, afford the veteran an 
appropriate VA examination.  In 
conjunction with the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The physician should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  All indicated tests 
and studies should be performed, and the 
physician should review the results of 
any testing prior to completing the 
report.  

a.  In the examination report, the 
examiner should discuss the nature and 
extent of the veteran's cardiovascular 
disabilities.  The examiner should 
then address whether it is at least as 
likely as not that the hypertension, 
myocardial residuals or stroke 
residuals are caused by or aggravated 
by the service-connected PTSD.  

b.  If such aggravation is found, the 
examiner should provide an estimate of 
the degree of disability over and 
above the degree of disability that 
would exist without the aggravation 
caused by the veteran's PTSD.  For 
example, is the degree of increased 
symptomatology 10 percent, 20 percent, 
etc., above the baseline 
symptomatology after the effects of 
the service-connected PTSD is first 
considered?  The increment should be 
identified and defined in terms of 
actual reported findings on 
examination.

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate each claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


